Exhibit 10.20

Execution Version

 

FIFTH AMENDMENT
TO

SHARE PURCHASE AGREEMENT

 

This Fifth Amendment to Share Purchase Agreement (this “Fifth Amendment”), dated
effective as of March 23, 2020, is by and between ALON PARAMOUNT HOLDINGS, INC.,
a Delaware corporation (“Seller”), and GCE HOLDINGS ACQUISITIONS, LLC, a
Delaware limited liability company (“Buyer”). Seller and Buyer are from time to
time referred to herein individually as a “Party” and collectively as the
“Parties.”

WHEREAS, Seller and Buyer are parties to that certain Share Purchase Agreement
dated April 29, 2019 (as amended by that certain First Amendment to Share
Purchase Agreement, dated September 27, 2019, that certain Second Amendment to
Share Purchase Agreement, dated October 4, 2019, that certain Third Amendment to
Share Purchase Agreement, dated October 11, 2019, and that certain Fourth
Amendment to Share Purchase Agreement, dated October 28, 2019, collectively, the
“Purchase Agreement”);

 

WHEREAS, Buyer has previously extended the Long Stop Date and paid the Extension
Payment to Seller all pursuant to Section 9.2 of the Purchase Agreement;

 

WHEREAS, the Long Stop Date has previously been extended to December 6, 2019 and
Buyer has now requested to further extend the Long Stop Date pursuant to the
terms of this Fifth Amendment;

 

WHEREAS, Buyer and Seller entered into that certain letter agreement dated
December 15, 2019 (the “Letter Agreement”) concerning certain matters as
provided therein; and  

 

WHEREAS, Seller and Buyer desire to amend certain provisions of the Purchase
Agreement as further described in this Fifth Amendment.

NOW, THEREFORE, in consideration of the mutual premises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agree as
follows:

 

1.Definitions.  All capitalized terms used and not defined in this Fifth
Amendment shall have the meanings ascribed thereto in the Purchase Agreement
unless expressly provided otherwise in this Fifth Amendment, and all rules as to
interpretation and usage set forth therein shall apply hereto. 

2.Section 1.1 (Definitions).  Section 1.1 of the Purchase Agreement is hereby
amended by adding the following definitions thereto: 

““Call Option Agreement” means an agreement in form and substance as that
certain Call Option Agreement attached to this Agreement as Exhibit F.”

 



3.Section 2.3 (Purchase Price).  The first sentence of Section 2.3 of the
Purchase Agreement is hereby deleted in its entirety and replaced with the
following sentence: 

“As consideration for the sale and transfer of the Purchased Shares, Buyer shall
pay to Seller an amount equal to Thirty-Six Million Seven Hundred Fifty Thousand
Dollars ($36,750,000) (the “Purchase Price”).”

 

4.        Section 2.5 (Deliveries at the Closing).  

(a)Section 2.5(a) of the Purchase Agreement is hereby amended by adding the
following subsection (viii) thereto: 

“(viii) the Call Option Agreement.”

(b)Section 2.5(b) of the Purchase Agreement is hereby amended by adding the
following subsection (xiii) thereto: 

“(xiii) the Call Option Agreement.”

5.Section 9.4(a) (Further Extension of Long Stop Date). Section 9.4(a) of the
Purchase Agreement is hereby amended by deleting the fourth sentence thereof in
its entirety and replaced with the following sentence: 

“Without limiting or modifying the provisions of Section 9.2, the Parties hereby
agree to extend the Long Stop Date to April 30, 2020.”

6.Exhibit F.  Exhibit F to this Fifth Amendment is hereby added as Exhibit F to
the Purchase Agreement. 

7.Pre-Closing Conversion of the Company.   

(a)At the sole option of Buyer, upon delivery of written notice no later than
ten (10) days prior to the Closing Date, Seller shall cause the Company to
convert, immediately prior to the Closing, its organizational form from being a
Delaware corporation to being a Delaware limited liability company pursuant to
the applicable Delaware state law conversion statutes (such conversion being the
“Conversion”). In the event of a Conversion, Buyer shall refrain from taking any
action inconsistent with the converted Company being classified as an entity
disregarded as separate from Seller for U.S. federal income tax purposes.
Notwithstanding the preceding to the contrary, Seller shall not be required to
effect the Conversion in the event Seller reasonably estimates that the Taxes
arising or resulting from the Conversion would be greater than the reasonably
estimated Taxes arising or resulting from the Contemplated Transactions without
the Conversion (such incremental Taxes being the “Incremental Conversion
Taxes”), unless Buyer agrees in writing prior to the Conversion to indemnify,
defend, and hold the Seller Indemnities harmless from all Losses for the
Incremental Conversion Taxes. Seller shall provide Buyer, prior to Closing, with
Seller’s estimate of the Incremental Conversion Taxes, if any, and if there are
estimated Incremental Conversion Taxes, a summary calculation of such
Incremental Conversion Taxes. 

(b)If Buyer intends to elect to have Seller effect the Conversion, then prior to
the Closing the Parties shall cooperate to agree to further amend the Purchase
Agreement, effective  

2 



as of the Closing, to (i) reflect the Company’s changed organizational form as a
limited liability company, (ii) to delete the Section 336(e) Election, (iii) to
adjust and amend Seller’s representations and warranties and the
indemnifications for the benefit of Buyer to exclude the effects of the
Conversion, and (iv) reflect that the Company Assumed Liabilities shall include
all liabilities and other Obligations arising from or directly related to the
Conversion. Additionally, Seller shall not have any Obligations to Buyer or the
Company with respect to the effects of the Conversion including effects with
respect to any contracts, emission credits, or permits held by the Company prior
to the Closing. Such amendments and modifications of the Purchase Agreement
shall contain such other terms and conditions as mutually agreeable to the
Parties.

(c)In the event Buyer elects to have Seller effect the Conversion, the Parties
shall mutually agree prior to the Closing Date upon closing procedures which
would utilize a closing escrow agent (the “Closing Agent”) for the Closing and
would include the following: (i) at least one (1) day prior to the Closing Date
the Parties would irrevocably deliver to the Closing Agent in escrow all Closing
documents and payments, including the Closing Date Payment, accompanied with
mutually agreeable closing instructions, and (ii) the Closing Agent would
electronically file with the Secretary of State of Delaware the documentation
necessary to effectuate the Conversion, with the Conversion to become effective
no later than one (1) day prior to the Closing Date.  Provided that the Closing
Agent electronically receives the file stamped Conversion document from Delaware
evidencing that the Conversion has become effective at least one (1) day prior
to the Closing Date, then the Closing would proceed on the Closing Date, and the
Closing Agent would release the closing funds and closing documents to the
respective Parties. 

(d)In the event Seller effects the Conversion pursuant to Buyer’s request and
the Closing does not occur due to Buyer failing to Close the Contemplated
Transactions, then Buyer shall indemnify, defend, and hold Seller Indemnities
harmless from all Losses arising from or related to the Conversion. This Section
7(d) shall survive the termination of the Purchase Agreement.   

8.Instrument of Amendment.  Seller and Buyer acknowledge and agree that this
Fifth Amendment constitutes a written amendment signed by each Party to the
Purchase Agreement and fulfills the requirements of an amendment contemplated by
Section 11.1 of the Purchase Agreement.  Upon the effectiveness of this Fifth
Amendment, each reference in the Purchase Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of similar import shall mean and be a
reference to the Purchase Agreement as modified by this Fifth Amendment. 

9.Ratification.  Except as otherwise set forth herein, the Purchase Agreement is
hereby ratified, confirmed and approved in all respects. 

10.Entire Agreement.  This Fifth Amendment (which term shall be deemed to
include the annexes, schedules and disclosure schedules hereto), the Purchase
Agreement (which term shall be deemed to include the annexes, schedules and
disclosure schedules thereto and the other certificates, documents and
instruments delivered thereunder), as amended from time to time, the Letter
Agreement (to the extent not inconsistent with this Fifth Amendment), and the
other Transaction Documents constitute the entire agreement among the Parties
and supersede all  

3 



prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter hereof and thereof.  

11.Constructions, Etc. This Fifth Amendment shall be governed by all provisions
of the Purchase Agreement, unless the context otherwise requires, including all
provisions concerning construction, enforcement, notices, governing law, waiver
of jury trial and arbitration. 

12.Governing Law.  This Fifth Amendment and the rights and obligations of the
Parties hereto shall be governed, construed, and enforced in accordance with the
laws of the State of Delaware. 

13.Expenses.  All fees, costs and expenses incurred by Seller or Buyer in
negotiating this Fifth Amendment, conducting the non-binding discussions
contemplated herein or consummating the transactions contemplated by this Fifth
Amendment shall be paid by the Party incurring the same, including legal and
accounting fees, costs and expenses. 

14.Counterparts.  This Fifth Amendment may be executed in multiple counterparts
and by the different Parties in separate counterparts, each of which when
executed shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement. Signed counterparts of this Agreement may
be delivered by facsimile and by scanned pdf image.  

[Signature page follows.]

4 



IN WITNESS WHEREOF, the Parties hereto have caused this Fifth Amendment to be
duly executed by their respective authorized representative(s) as of the day and
year first written above.  

 

“Seller”

 

ALON PARAMOUNT HOLDINGS, INC.

 

 

By:

/s/ FREDEREC GREEN

 

 

Name:

Frederec Green

Title:

EVP

 

 

 

 

By:

/s/ MARK PAGE

 

 

Name:

Mark Page

Title:

EVP

 

[Signature Page to Fifth Amendment to SPA]

 





“Buyer”

 

GCE HOLDINGS ACQUISITIONS, LLC

 

 

By:

/s/ RICHARD PALMER

 

 

Name:

Richard Palmer

Title:

President and CEO

 

[Signature Page to Fifth Amendment to SPA]

 





Exhibit F

Form of Call Option Agreement

 

(see attached)

 

 